DETAILED ACTION
This is a first office action in response to application 17/264,525 filed on January 29, 2021 in which claims 15-29 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-23 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 15-23 and 29 are directed to a halftone raster image which does not fall within at least one of the four categories of patent eligible subject matter because a halftone raster image is not a process, a machine, a manufacture or a composition of matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. – The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 17 and 18 recite determining the length of the phase vector and/or the angle of the phase vector by the length of the first and second spirals, respectively. Other than the mention of this subject matter in original claims 3 and 4 –now cancelled— there does not appear any further elaboration of this subject matter in the specification. Accordingly, a person of ordinary skill in the art would not know how to determine the length of the phase vector and/or the angle of the phase vector by the length of the first and second spirals as claimed. The claims lack enablement.	

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 15, 16, 19-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 6,128,099 to Delabastita (“Delabastita”) and further in view of U.S. Pat. 5,579,457 to Hall (“Hall”).
Regarding claim 15 (new), Delabastita discloses a halftone raster image for creating an illusion of a continuous-tone image, the halftone raster image comprising a plurality of halftone dots arranged according to a screen frequency and a screen angle (Delabastita, abstract, lines 1-2), wherein 
a screen frequency and a screen angle define theoretical centres of gravity of the halftone dots (Delabastita, abstract, lines 2-4), and a first feed point of a first halftone dot of the plurality of halftone dots is positionally displaced from its theoretical centre of gravity by a length of a phase vector and an angle of the phase vector (Delabastita, column 5/lines 58-61 and column 5/line 65 – column 6/line 2: the dot centers are displayed; “a first feed point” will be accordingly also displaced).
Delabastita is silent about the halftone dots comprising  
a first spiral comprising a feed point (1003, 2003), and comprising one or more arcs comprising image pixels; and 
a second spiral comprising one or more second arcs comprising non-image pixels.
However, Hall discloses halftone dots comprising  
a first spiral comprising a feed point (1003, 2003), and comprising one or more arcs comprising image pixels (Hall, Figs. 5b and 5c); and 
a second spiral comprising one or more second arcs comprising non-image pixels (Hall, Figs. 5b and 5c: the white pixels are arranged in a spiral similar to the spiral formed by the black pixels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used halftone dots comprising spiral curving structures as taught by Hall in Delabastita’s printing system because they avoid the disadvantages of conventional random halftonig techniques (Hall, column 3/lines 16-20, 34-36).
Regarding claim 16 (dependent on claim 15, new), Delabastita and Hall disclose the length of the phase vector and/or the angle of the phase vector being determined randomly (Delabastita, Fig. 7b and column 5/line 67 – column 6/line 2).
Regarding claim 19 (dependent on claim 16, new), Delabastita and Hall disclose each halftone dot of the plurality of halftone dots comprising a halftone cell and the first spiral being a space filling curve inside the halftone cell (Hall, Fig. 5c: the black pixels within the halftone cell 300 are associated with the first spiral; they have a curved shape and they are space filling).  
Regarding claim 20 (dependent on claim 16, new), Delabastita and Hall disclose at least two halftone dots of the plurality of halftone dots have a different start angle for their first spiral (Hall, Fig. 5b: the two spirals in the vicinity of pixels 351 and 352 have different start angles).  
Regarding claim 21 (dependent on claim 16, new), Delabastita and Hall disclose the second arc or the second spiral being open-ended (Hall, Fig. 5b: for example, the white pixels around the spiral associated with pixel 352 form a second spiral which is open-ended).  
Regarding claim 22 (dependent on claim 16, new), Delabastita and Hall disclose the halftone dots being regularly tiled with a distance of about 50 µm to about 400 µm between the feed points (1003, 2003) of neighboring halftone dots (Delabastita, column 1/lines 34-38: the pitch of halftoning mini-cell is between 0.25 to 1.00 thousands of an inch, which correspond to 6.35 µm to 25.4 µm; as can be seen from Hall’s Fig. 5b, feed points are spaced by about 8 mini-cells which would correspond to a distance between feed points of about 50.8 µm to 203.2 µm).  
Regarding claim 23 (dependent on claim 16, new), Delabastita and Hall disclose the halftone raster image further comprising shadows comprising an additional one or more clustered halftone dots comprising non-image pixels (as exemplified, for example, Delabastita’s Fig. 1, a halftone raster image will comprise different shades including shadows; when rendering such an image using halftone dots comprising image pixels arranged in a spiral, as discussed above, the halftone raster image will comprise several halftone dots, most of which will comprise non-image (white) pixels).  
Regarding claim 26 (dependent on claim 16, new), Delabastita and Hall disclose a method of transforming a continuous-tone image into the halftone raster image of claim 16 (Delabastita, column 1/lines 10-13, 42-44: in the process of halftone screening, a continuous-tone image is converted to a halftone raster such that the one depicted in Fig. 1), wherein the first arc, the first spiral, the second arc, and the second spiral each have a length and/or a thickness which is determined by local densities of the continuous-tone image (see below), the method comprising the step of transforming the continuous-tone image into the halftone raster image by means of at least one threshold tile (Delabastita, column 4/lines 24-27: the threshold matrix corresponds to the claimed threshold tile), and 
the halftone raster image comprises highlights and midtones (it is common for a halftone raster image to comprise highlights, midtones and shadows; for example, Delabastita’s Fig. 1 depicts an example of a halftone raster image that comprises highlights, midtones and shadows), and a number of image pixels in the highlights and midtones grows by increasing the length and/or the thickness of the first arc or the first spiral (see discussion below); and/or 
the halftone raster image comprises shadows (it is common for a halftone raster image to comprise highlights, midtones and shadows; for example, Delabastita’s Fig. 1 depicts an example of a halftone raster image that comprises highlights, midtones and shadows), and a second number of image pixels grows in the shadows by decreasing the length and/or thickness of the second arc or the second spiral (see discussion below).
In Hall’s method of converting the continuous-tone image into a halftone raster image, the pixels of the bitmap of Fig. 5c are illuminated in the order of increasing cell values of the halftone cell of Fig. 5a until a fill value dependent on the density value of the corresponding continuous-tone image pixel is reached (Hall, Figs. 5a-5c and column 7/lines 11-21). Therefore, a higher tone value of a pixel in the continuous-tone image leads to a higher fill value, which leads to thicker arcs, including the first arc, of the spiral structures (see Hall, Fig. 5b-5c). Furthermore, as described above, with respect to Hall’s Fig. 5b, the white pixels are associated to a spiral structure which corresponds to the first spiral claimed while the white pixels constitute a spiral structure which corresponds to the second spiral claimed. When moving from midtones into shadows, the number of black pixels is increased which leads to a thickening of the first spiral and a thinning of the second spiral, including a thinning of the second arc of the second spiral. 
Regarding claim 27 (dependent on claim 16, new), Delabastita and Hall disclose a method of making a printing plate comprising the steps of (i) making the halftone raster image of claim 16 and (ii) exposing the halftone raster image on a printing plate precursor (Delabastita, column 1/lines 26-28 and column 2/line 1: a photographic plate is generated; the film which is a “plate precursor” is exposed; in the context of the Delabastita, Hall combination, the raster image of claim 16 is used).  
Regarding claim 28 (dependent on claim 27, new), Delabastita and Hall disclose a method of making a printing plate comprising the steps of (i) transforming a continuous-tone image to a halftone raster image by the method of claim 27 and (ii) exposing the halftone raster image on a printing plate precursor (see claim 27, above).  
`
7.	Claim 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Delabastita and Hall as applied to claim 16 above, and further in view of U.S. Pat. 5,372,635 to Wasilewski et al. (“Wasilewski”)
Regarding claim 24 (new), Delabastita and Hall mention using the halftone raster image of claim 16 in an offset printing press but are not explicit about a lithographic printing plate. 
However, it is common for lithographic printing plates to be used in offset printing presses. For example, Wasilewski describes using a lithographic printing plate comprising the halftone raster image wherein black areas accept ink and white areas accept water (Wasilewski, column 1/lines 47-52).
Therefore, it would have been obvious to use lithographic printing plates such as those described by Wasilewski in Delabastita and Hall’s offset printing press because offset printing presses commonly use lithographic printing plates. 
Regarding claim 25 (new), Delabastita, Hall and Wasilewski disclose a flexographic printing plate comprising the halftone raster image of claim 16, wherein the first spiral defines ink accepting areas (Hall, Figs. 5b and 5c: the first spiral corresponds to the black pixels which make up the ink accepting areas).  

7.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Delabastita and Hall as applied to claim 16 above, and further in view of U.S. Pat. 7,620,527 to Gielis (“Gielis”).
Regarding claim 29 (new), Delabastita and Hall are silent about generating the first spiral with a Gielis super formula.
However, Gielis discloses a super formula capable of generating spiral shapes (Gielis, Figs. 15A-15C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used Gielis’ super formula in Delabastita and Hall’s printing system because Gielis’ super formula is capable of generating spiral shapes and as such appears to be as good as any formula for generating spiral shapes. Here applicant has not disclosed that generating the first spiral using any particular formula solves any stated problem or is for any particular purpose (other than generating a spiral shape) and it appears that the invention would perform equally using a spiral shape using any formula.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674